White, P. J.
The bail-bond for Crabtree’s appearance was signed by the principal with his initials, thus : “ J. T. Crabtree.” The indictment afterwards returned by the grand jury was against one Riddle and John Crabtree jointly. Upon default of John Crabtree to appear and answer the indictment when the same was called for trial, judgment nisi was rendered upon the bail-bond, and scire facias issued to the sureties. There is no allegation in the scire facias that John Crabtree was the person who entered into the bail-bond under the name of “ J. T. Crabtree.” Such averment was necessary to the validity and sufficiency of the scire facias. Lowe v. The State, 15 Texas, 141; Cassaday v. The State, 4 Texas Ct. App. 96; Walter v. The State, 6 Texas Ct. App. 254.
The judgment is reversed and the cause remanded.

Reversed and remanded.

Hurt, J., having been of counsel in the court below, does not sit in this case.